EXHIBIT II TO EXHIBIT C TO
ASSET PURCHASE AGREEMENT


EQUITYHOLDER REGISTRATION RIGHTS AGREEMENT


This Equityholder Registration Rights Agreement (this “Agreement”) is entered
into as of October 3, 2006 by and between NET PERCEPTIONS, INC., a Delaware
corporation (the “Company”); and (ii) CRC ACQUISITION CO. LLC (the
“Equityholder”).
 
WHEREAS, this Agreement is made in connection with (i) the Asset Purchase
Agreement, dated as of September 22, 2006 among the Company, the Equityholder
and Purchaser and (ii) the Stock Purchase Agreement between the Company and
Equityholder dated as of the date hereof; and
 
WHEREAS, in order to induce the Company to enter into the Asset Purchase
Agreement, the Equityholder has agreed to purchase the Reinvestment Shares with
a portion of the cash proceeds of the Purchase Price; and
 
WHEREAS, in order to induce the Equityholder to purchase the Reinvestment
Shares, the Company has agreed to provide the rights set forth in this
Agreement; and
 
WHEREAS, the execution of this Agreement by the parties is a condition to the
closing under the Asset Purchase Agreement.
 
NOW, THEREFORE, in consideration of the foregoing and the representations,
warranties, covenants and agreements set forth herein, the parties hereby agree
as follows:
 
1.  Definitions
 
Capitalized terms used but not defined herein shall have the respective meanings
set forth in the Asset Purchase Agreement. As used in this Agreement, the
following terms have the following meanings:
 

 
Exchange Act:
 
The Securities Exchange Act of 1934, as amended, and the rules and regulations
of the SEC promulgated thereunder.
         
Prospectus:
 
The prospectus included in any Registration Statement (including, without
limitation, a prospectus that discloses information previously omitted from a
prospectus filed as part of an effective registration statement in reliance upon
Securities Act Rule 430A), as amended or supplemented by any prospectus
supplement, with respect to the terms of the offering of any portion of the
Registrable Securities covered by such Registration Statement and all other
amendments and supplements to such prospectus, including post-effective
amendments, and all material incorporated by reference or deemed to be
incorporated by reference in such prospectus.

 

--------------------------------------------------------------------------------

 



 
Registrable Securities:
 
All Reinvestment Shares and any securities issued or issuable in respect of any
of the Reinvestment Shares pursuant to any stock split, stock dividend,
recapitalization, or similar event.
         
Registration Expenses:
 
All expenses in connection with the performance of or compliance with Sections 2
and 3 hereof by the Company (other than selling commissions, brokerage discounts
and fees of counsel, accountants or advisors of the Specified Holders)
including, without limitation, all registration and filing fees, printing
expenses, fees and disbursements of counsel and accountants for the Company,
blue sky fees and expenses.
         
Registration Statement:
 
Any registration statement of the Company that covers any of the Registrable
Securities pursuant to the provisions of this Agreement, including, without
limitation, the Prospectus, amendments and supplements to such registration
statement (including, without limitation, post-effective amendments), all
exhibits, and all material incorporated by reference or deemed to be
incorporated reference in such registration statement.
         
Restricted Securities:
 
The Reinvestment Shares, until they are no longer required to bear the legend
set forth on such securities pursuant to the terms of the Equityholder Lock-Up
Agreement and applicable law.
         
Rule 144:
 
Rule 144 under the Securities Act, as such Rule may be amended from time to
time, or any similar rule or regulation hereafter adopted by the SEC (excluding
Rule 144A).
         
Securities Act:
 
The Securities Act of 1933, as amended, and the rules and regulations
promulgated by the SEC thereunder.
         
Reinvestment Shares:
 
The 3,529,412 shares of the capital common stock of the Company, par value
$0.0001 per share (“Common Stock”), to be issued to, and purchased by, the
Equityholder pursuant to the Asset Purchase Agreement and the Stock Purchase
Agreement.

 
2. Demand Registrations.
 
(a) Request for Registration. If, on a date that is at least six months after
the Closing Date but prior to the fifth anniversary of the Closing Date, the
Equityholder submits a written request (a “Demand Notice”) to the Company
requesting that the Company register Registrable Securities under and in
accordance with the Securities Act (a “Demand Registration”). Upon receipt of
the Demand Notice, the Company shall, as soon as practicable thereafter, use its
reasonable efforts to effect the registration (including, if then required, on a
Form S-1 or a successor form) of such Registrable Securities as may be so
requested. 
 
-2-

--------------------------------------------------------------------------------

 
 
(b) Limitations on Demand Rights. Notwithstanding any other provision set forth
in this Section 2, the Equityholder shall not be entitled to deliver a Demand
Notice within 90 days after the effectiveness of any registration statement
filed (i) by the Company pursuant to an underwritten offering by the Company or
(ii) on behalf of any other holder of demand registration rights with respect to
the Common Stock. Provided that all of the Registrable Securities set forth in
Equityholder’s Demand Notice (or such lesser portion thereof as may be agreed by
Equityholder) are registered under a Registration Statement, Equityholder shall
only have the right to issue one Demand Notice. In addition, and notwithstanding
any provision hereof, the Company shall not be required to register any
Registrable Securities pursuant to Section 2(a) that are eligible for sale
pursuant to Rule 144(k) of the Securities Act.
 
(c) Deferral. Notwithstanding the foregoing, the Company may defer the filing
(but not the preparation) of a Registration Statement required to be filed by
this Section 2 until a date not later than 90 days after its receipt of a Demand
Notice if:
 
(x) at the time the Company receives the Demand Notice, there is (A) material
non-public information regarding the Company which the Board of Directors of the
Company (the “Board”) reasonably determines not to be in the Company’s interest
to disclose and which the Company is not otherwise required to disclose, or
(B) there is a significant business opportunity (including but not limited to
the acquisition or disposition of assets (other than in the ordinary course of
business) or any merger, consolidation, tender offer or other similar
transaction) available to the Company which the Board reasonably determines not
to be in the Company’s best interest to disclose; or
 
(y) prior to receiving the Demand Notice, the Board had determined to effect an
underwritten offering.
 
A deferral of the filing of a Registration Statement pursuant to this
Section 2(c) shall be lifted, and the requested Registration Statement shall be
filed forthwith, if, (1) in the case of a deferral pursuant to clause (x)(A),
the material non-public information is made public by the Company or becomes no
longer material, (2) in the case of a deferral pursuant to clause (x)(B), the
significant business opportunity is disclosed by the Company or is terminated,
or (3) in the case of a deferral pursuant to clause (y), the proposed
registration for the Company’s account is abandoned. In order to defer the
filing of a Registration Statement pursuant to this Section 2(c), the Company
shall promptly (but in any event within 20 days), upon determining to seek such
deferral, deliver to the Equityholder a certificate signed by an executive
officer of the Company stating that the Company is deferring such filing
pursuant to this Section 2(c) and containing an approximation of the anticipated
delay.

-3-

--------------------------------------------------------------------------------

 
 
3. Piggy-Back Registration.
 
(a) Notice of Registration. If at any time or from time to time, the Company
shall determine to register or shall be required to register any of its common
stock, whether or not for its own account, other than a registration effected on
Form S-4 (or its successor), or a registration relating to employee benefit
plans (whether effected on Form S-8 or its successor), the Company shall:
 
(i) provide to the Equityholder written notice thereof at least fifteen days
prior to the filing of the Registration Statement by the Company in connection
with such registration; and
 
(ii) include in such Registration Statement, and in any underwriting involved
therein (and on the same terms and conditions provided under such underwriting,
including any restrictions on sale thereunder), all those Registrable Securities
specified in a written request by the Equityholder received by the Company
within five days after the Company mails the written notice referred to above,
subject to the provisions of Section 3(b) below. However, if a Registration
Statement covered by this Section 3 is an underwritten registration on behalf of
the Company, and the underwriters advise the Company in writing that in their
opinion the number of securities requested to be included in such registration
exceeds the number which can be sold in such offering without adversely
affecting the marketability of the offering, the Company shall include in such
registration: (1) first, the securities the Company proposes to sell,
(2) second, the Registrable Securities and other securities requested to be
included in such registration, pro rata among the Equityholder and any other
security holders that has requested to sell Company securities on the basis of
the number of shares owned by each the Equityholder and other selling security
holders;
 
provided, that the Company shall not be required to include in any Registration
Statement or in any underwriting, or provide notice with respect to, any
Registrable Securities pursuant to this Section 3 that are eligible for sale
pursuant to Rule 144(k) of the Securities Act.
 
(b) Right to Terminate Registration. The Company shall have the right to
terminate or withdraw any Registration Statement initiated by it under this
Section 3 prior to the effectiveness of such Registration Statement whether or
not the Equityholder has elected to include Registrable Securities in such
Registration Statement.
 
4. Expenses and Procedures
 
(a)  Expenses of Registration. All Registration Expenses shall be paid by the
Company. Selling commissions, brokerage discounts and fees of counsel and
advisors for the Equityholders shall be paid solely by the Equityholders.
 
(b)  Registration Procedures. Subject to compliance by the Company with
applicable securities laws, rules and regulations, and the rules and regulations
of the primary exchange on which Common Stock is listed, in the case of each
registration, qualification or compliance effected by the Company pursuant to
Section 2 or 3 hereof:
 
-4-

--------------------------------------------------------------------------------

 
 
(i) The Company will keep the Equityholder advised as to the initiation of
registration, qualification and compliance and as to the completion thereof. At
its own expense, the Company will furnish such number of conformed copies of the
Registration Statement and other documents incident thereto as the Equityholder
from time to time may reasonably request.
 
(ii) To the extent necessary for the disposition of the Reinvestment Shares, the
Company will use its commercially reasonable efforts to register or qualify any
Registrable Securities under such state securities or blue sky laws of such
jurisdictions as the Equityholder shall reasonably request, and do any and all
other acts and things which may be necessary or advisable to enable each
Equityholder to consummate the disposition in such jurisdictions of its
Registrable Securities covered by the Registration Statement; provided, however,
that the Company shall not be obligated to file any general consent to service
of process or to qualify as a foreign corporation or subject the Company to
taxation in any jurisdiction in which it is not so qualified.
 
(iv) The Company will promptly notify each of the Equityholder owning
Registrable Securities covered by any Registration Statement, at any time when a
Prospectus relating thereto is required to be delivered under the Securities
Act, of the happening of any event as a result of which the Prospectus included
in such Registration Statement, as then in effect, includes an untrue statement
of a material fact or omits to state any material fact required to be stated
therein or necessary to make the statements therein not misleading in the light
of the circumstances then existing, and at the request of any such seller
prepare and furnish to such seller, a reasonable number of copies of a
supplement to or an amendment of such Prospectus as may be necessary so that, as
thereafter delivered to the purchasers of such Registrable Securities, such
Prospectus shall not include an untrue statement of a material fact or omit to
state a material fact required to be stated therein or necessary to make the
statements therein not misleading in the light of the circumstances then
existing.
 
(v) The Company will use its commercially reasonable efforts to list such
Registrable Securities on the primary securities exchange on which the Common
Stock is then listed, if such Registrable Securities are not already so listed.
 
(vi) The Company will provide a transfer agent and registrar for all Registrable
Securities on or before the date that the Reinvestment Shares are registered
pursuant to a Registration Statement.
 
(vii) In connection with the preparation and filing of the Registration
Statement, and before filing the Registration Statement or any other document in
connection therewith, the Company will give the Equityholder the opportunity to
review the Registration Statement, each prospectus included therein or filed
with the SEC, each amendment thereof of supplement thereto and give each of the
aforementioned Persons such opportunities to discuss the business of the Company
with its officers as shall be reasonably necessary to conduct a reasonable
investigation within the meaning of the Securities Act.
 
-5-

--------------------------------------------------------------------------------

 
 
(c)  Information. The Equityholder shall furnish such information regarding the
distribution of such Registrable Securities as the Company may from time to time
reasonably request, and the Company may exclude from such registration the
Registrable Securities of the Equityholder if it unreasonably fails to furnish
such information after receiving such request. Such information shall be true
and complete and it shall not contain any untrue statement of a material fact or
omit to state a material fact necessary in order to make the statements made, in
the light of the circumstances under which they were made, not misleading.


(d) Delay or Suspension. Notwithstanding anything herein to the contrary, the
Company may, at any time, suspend the effectiveness of any Registration
Statement for a period of not more than 45 days in the aggregate in any period
of twelve consecutive calendar months (a “Suspension Period”) by giving notice
to the Equityholder, if the Company shall have determined that the Company may
be required to disclose any material corporate development which disclosure may
have a material effect on the Company. The Equityholder agrees by acquisition of
such Registrable Securities that, upon receipt of any notice from the Company of
a Suspension Period, the Equityholder shall forthwith discontinue disposition of
such Registrable Securities covered by such Registration Statement or Prospectus
until the Equityholder (i) is advised in writing by the Company that the use of
the applicable Prospectus may be resumed, (ii) have received copies of a
supplemental or amended prospectus, if applicable, and (iii) have received
copies of any additional or supplemental filings which are incorporated or
deemed to be incorporated by reference in such Prospectus. The Company shall
prepare, file and furnish to the Equityholders promptly upon the expiration of
any Suspension Period, appropriate supplements or amendments, if applicable, to
the Prospectus and appropriate documents, if applicable, incorporated by
reference in the Registration Statement.


5. Indemnification
 
(a) Indemnification by the Company. The Company shall indemnify and hold
harmless, to the fullest extent permitted by law, the Equityholder, its
respective officers, members, managers, advisors, agents and employees, each
person who controls the Equityholder (within the meaning of Section 15 of the
Securities Act or Section 20 of the Exchange Act), and the officers, directors,
stockholders, partners, members, managers, advisors, agents and employees of any
such controlling person, from and against all losses, claims, damages,
liabilities, costs (including, without limitation, all reasonable attorneys’
fees) and expenses (collectively, “Losses”), as incurred, arising out of or
based upon any untrue statement or alleged untrue statement of a material fact
contained or incorporated by reference in any Registration Statement, Prospectus
or preliminary prospectus, or arising out of or based upon any omission or
alleged omission of a material fact required to be stated therein or necessary
to make the statements therein in light of the circumstances under which they
were made (in the case of any Prospectus) not misleading, except to the extent
such untrue statement or omission is contained in any information furnished in
writing by the Equityholder to the Company for use in such Registration
Statement, Prospectus or preliminary prospectus or any amendment or supplement
thereto; provided, however, that the Company shall not be liable in any such
case to the extent that any such Loss arises out of or is based upon an untrue
statement or alleged untrue statement or omission or alleged omission made in
any preliminary prospectus or Prospectus if (i) the Equityholder failed to send
or deliver a copy of the Prospectus or Prospectus supplement with or prior to
the delivery of written confirmation of the sale of Registrable Securities, and
the Prospectus or any supplement thereto would have corrected such untrue
statement or omission or (ii) the Equityholder sends or delivers a copy of the
Prospectus or any supplement thereto after receiving written notification from
the Company that the Prospectus or any such supplement contains an untrue
statement of a material fact or omits to state a material fact necessary in
order to make the statements made, in the light of the circumstances under which
they were made, not misleading. If requested, the Company shall also indemnify
selling brokers and similar securities industry professionals participating in
the distribution, their officers, directors, agents and employees and each
person who controls such persons (within the meaning of Section 15 of the
Securities Act or Section 20 of the Exchange Act) to the same extent as provided
above with respect to the indemnification of the Equityholder. Such
indemnifications shall remain in full force and effect regardless of any
investigation made by or on behalf of any Equityholder and any of its officers,
directors, stockholders, partners, members, managers, advisors, agents,
employees or controlling persons (within the meaning of Section 15 of the
Securities Act or Section 20 of the Exchange Act) after the date hereof and
shall survive any transfer of Registrable Securities.
 
-6-

--------------------------------------------------------------------------------

 
 
(b) Indemnification by the Equityholders. The Equityholder hereby agrees to
indemnify and hold harmless, to the fullest extent permitted by law, the
Company, its officers, directors, stockholders, partners, members, managers,
advisors, agents and employees, each person who controls the Company (within the
meaning of Section 15 of the Securities Act or Section 20 of the Exchange Act)
and the officers, directors, stockholders, partners, members, managers,
advisors, agents and employees of any such controlling person, from and against
all Losses arising out of or based upon (y) any untrue statement of a material
fact contained or incorporated by reference in any Registration Statement,
Prospectus or preliminary prospectus, or arising out of or based upon any
omission of a material fact required to be stated therein or necessary to make
the statements therein in light of the circumstances under which they were made
(in the case of any Prospectus) not misleading, to the extent, but only to the
extent, that such untrue statement or omission is contained in any information
furnished by the Equityholder to the Company for use in such Registration
Statement, Prospectus or preliminary prospectus or any amendment or supplement
thereto or (z) the Equityholder sending or delivering a copy of the Prospectus
or any supplement thereto to another party after receiving written notification
from the Company that the Prospectus or any such supplement contains an untrue
statement of a material fact or omits to state a material fact necessary in
order to make the statements made, in the light of the circumstances under which
they were made, not misleading. If requested, the Equityholder shall also
indemnify selling brokers and similar securities industry professionals
participating in the distribution, their officers, directors, agents and
employees and each person who controls such persons (within the meaning of
Section 15 of the Securities Act or Section 20 of the Exchange Act) to the same
extent as provided above with respect to the indemnification of the Company. The
Company shall be entitled to receive indemnities from accountants, underwriters,
selling brokers, dealer managers and similar securities industry professionals
participating in the distribution to the same extent as provided above with
respect to information so furnished by such persons for inclusion in any
Registration Statement, Prospectus or preliminary prospectus, provided that the
failure of the Company to obtain any such indemnity shall not relieve the
Company of any of its obligations hereunder. Such indemnifications shall remain
in full force and effect regardless of any investigation made by or on behalf of
the Company of the information provided by the Equityholder prior to Closing,
and any of their respective officers, directors, stockholders, partners,
members, managers, advisors, agents, employees or controlling persons (within
the meaning of Section 15 of the Securities Act or Section 20 of the Exchange
Act) before or after the date hereof and shall survive any transfer of
Registrable Securities.

-7-

--------------------------------------------------------------------------------

 
 
(c) Conduct of Indemnification Proceedings. If any action or proceeding
(including any governmental investigation or inquiry) shall be brought or any
claim shall be asserted against, without limitation, any Person entitled to
indemnity hereunder (an “Indemnified Party”), such Indemnified Party shall
promptly notify the party from which such indemnity is sought (the “Indemnifying
Party”) in writing, and the Indemnifying Party shall assume the defense thereof,
including the employment of counsel reasonably satisfactory to the Indemnified
Party and the payment of all fees and expenses incurred in connection with the
defense thereof; provided, however, that the failure or delay of an Indemnified
Party to so notify the Indemnifying Party shall release the Indemnifying Party
from its obligations hereunder only if and then only to the extent the
Indemnifying Party is prejudiced by such failure or delay. All such fees and
expenses (including, without limitation, any fees and expenses incurred in
connection with investigating or preparing to defend such action or proceeding)
shall be paid to the Indemnified Party, as incurred, within 20 days of written
notice thereof to the Indemnifying Party; provided, however, that if the
Indemnifying Party is subsequently determined not to have been liable to the
Indemnified Party in accordance with this Section 5, such fees and expenses
shall be returned promptly to the Indemnifying Party. Any such Indemnified Party
shall have the right to employ separate counsel if any such action, claim or
proceeding and to participate in the defense thereof, but the fees and expenses
of such counsel shall be borne solely by such Indemnified Party unless (i) the
Indemnifying Party has agreed to pay such fees and expenses, (ii) the
Indemnifying Party shall have failed promptly to assume the defense of such
action, claim or proceeding and to employ counsel reasonably satisfactory to the
Indemnified Party in any such action, claim or proceeding or (iii) the named
parties to any such action, claim or proceeding (including any impleaded
parties) include both such Indemnified Party and the Indemnifying Party, and
such Indemnified Party shall have been advised by counsel that there may be one
or more legal defenses available to it that are different from or additional to
those available to the Indemnifying Party (in which case, if such Indemnified
Party notifies the Indemnifying Party in writing that it elects to employ
separate counsel at the expense of the Indemnifying Party, the Indemnifying
Party shall not have the right to assume the defense of such action, claim or
proceeding on behalf of such indemnified party, it being understood, however,
that the Indemnifying Party shall not, in connection with anyone such action,
claim or proceeding or separate but substantially similar or related actions,
claims or proceedings in the same jurisdiction arising out of the same general
allegations or circumstances, be liable for the fees and expenses of more than
one counsel (together with appropriate local counsel) at any time for all such
Indemnified Parties, unless in the opinion of counsel for such Indemnified Party
a conflict of interest may exist between such Indemnified Party and any other of
such Indemnified Parties with respect to such action, claim or proceeding, in
which event the Indemnifying Party shall be obligated to pay the fees and
expenses of such additional counsel or counsels). No Indemnifying Party will
consent to entry of any judgment or enter into any settlement that does not
include as an unconditional term thereof the release of such Indemnified Party
from all liability in respect to such claim or litigation without the written
consent of the Indemnified Party. No Indemnified Party will consent to entry of
any judgment or enter into any settlement that imposes any continuing obligation
or restriction on the Indemnified Party without the written consent of the
Indemnified Party. No Indemnified Party shall consent to entry of any judgment
or enter into any settlement without the written consent of the Indemnifying
Party from which indemnity or contribution is sought.
 
-8-

--------------------------------------------------------------------------------

 
 
(d) Contribution. If the indemnification provided for in this Section 5 is
unavailable to an Indemnified Party under Section 5(a) or (b) hereof (other than
by reason of exceptions provided in those Sections) in respect of any Losses,
then each applicable Indemnifying Party in lieu of indemnifying such Indemnified
Party shall contribute to the amount paid or payable by such Indemnified Party
as a result of such Losses, in such proportion as is appropriate to reflect the
relative fault of the Indemnifying Party and Indemnified Party in connection
with the actions, statements or omissions that resulted in such Losses as well
as any other relevant equitable considerations. The relative fault of such
Indemnifying Party and the Indemnified Party shall be determined by reference
to, among other things, whether any action in question, including any untrue
statement or alleged untrue statement of a material fact or omission or alleged
omission of a material fact, has been taken or made by, or relates to
information supplied by, such Indemnifying Party or Indemnified Party, and the
parties’ relative intent, knowledge, access to information and opportunity to
correct or prevent such action, statement or omission. The amount paid or
payable by a party as a result of any Losses shall be deemed to include, subject
to the limitations set forth in Section 5(c) hereof, any legal or other fees or
expenses reasonably incurred by such party in connection with any action, suit,
claim, investigation or proceeding.
 
The parties hereto agree that it would not be just and equitable if contribution
pursuant to this Section 5(d) were determined by pro rata allocation or by any
other method of allocation that does not take into account the equitable
considerations referred to in the immediately preceding paragraph. No person
guilty of fraudulent misrepresentation (within the meaning of Section 11(f) of
the Securities Act) shall be entitled to contribution from any person who was
not guilty of such fraudulent misrepresentation.
 
6. Reports Under Exchange Act
 
Commencing on the nine month anniversary of the Closing Date, with a view to
making available to the Equityholder the benefits of Rule 144 or any successor
rule adopted by the SEC, in the event a Registration Statement with respect to
the Reinvestment Shares is not then effective with the SEC, the Company agrees
to:
 

 
(a)
use its commercially reasonable efforts to make and keep public information
available, as those terms are understood and defined in Rule 144;

 

 
(b)
use its commercially reasonable efforts to file with the SEC in a timely manner
all reports and other documents required of the Company under the Securities Act
or the Exchange Act; and

 

 
(c)
furnish to the Equityholder within a reasonable time following receipt of a
written request therefor (1) a written statement by the Company as to its
compliance with the reporting requirements of Rule 144, the Securities Act and
the Exchange Act, (2) a copy of the most recent annual or quarterly report of
the Company and such other reports and documents so filed by the Company and (3)
such other information as may be reasonably requested in availing the
Equityholder to sell Reinvestment Shares pursuant to Rule 144.

 
-9-

--------------------------------------------------------------------------------

 
 
7. Miscellaneous
 
(a)  Amendments and Waivers. The provisions of this Agreement, including the
provisions of this sentence, may not be amended, modified or supplemented
without the written consent of Equityholders holding at least a majority in
interest of the Registrable Securities. No waiver of any provision of this
Agreement shall be deemed or shall constitute a waiver of any other provision
hereof (whether or not similar), shall constitute a continuing waiver unless
otherwise expressly provided nor shall be effective unless in writing and
executed by the waiving party.
 
(b) Notices. All notices and other communications hereunder will be in writing
and will be deemed received (a) the date delivered if delivered personally, (b)
three (3) Business Days after being mailed by registered or certified mail
(return receipt requested), (c) one (1) Business Day after being delivered to
any reputable nationwide overnight courier service and (d) upon confirmation of
delivery, if delivered by facsimile, at the following addresses (or at such
other address for a party as will be specified by like notice):
 
(i) If to the Company, to:


Net Perceptions, Inc.
One Landmark Square
22nd Floor
Stamford, Connecticut 06901
Attn: Nigel P. Ekern
Fax: 203-428-2022


with a required copy to:


Kane Kessler, P.C.
1350 Avenue of the Americas
26th Floor
New York, NY 10019
Attn: Robert L. Lawrence
Fax:  (212) 245-3009


(ii) If to the Equityholder:


CRC Acquisition Co. LLC
c/o Riparian Partners, Ltd.
2400 Financial Plaza
Providence, Rhode Island 02903
Attn: Brendan VanDeVenter
Fax: (401) 274-4933


with a required copy to:


Greenberg Traurig, LLP
One International Place
Boston, MA 02110
Attn: James P. Redding

-10-

--------------------------------------------------------------------------------

 
 
(c) Governing Law, Venue and Waiver of Jury Trial. THIS AGREEMENT SHALL BE
GOVERNED BY AND CONSTRUED UNDER AND IN ACCORDANCE WITH THE INTERNAL LAWS OF THE
STATE OF DELAWARE, EXCLUDING ANY CHOICE OF LAW RULES THAT MAY DIRECT THE
APPLICATION OF THE LAWS OF ANOTHER JURISDICTION.
 
EACH PARTY TO THIS AGREEMENT, BY ITS EXECUTION HEREOF, (I) HEREBY IRREVOCABLY
SUBMITS, TO THE NON-EXCLUSIVE JURISDICTION OF THE UNITED STATES DISTRICT COURT
FOR THE DISTRICT OF DELAWARE (OR IF JURISDICTION THERETO IS NOT PERMITTED BY
LAW, THE STATE COURTS OF THE STATE OF DELAWARE LOCATED IN NEW CASTLE COUNTY FOR
THE PURPOSE OF ANY ACTION, CLAIM, CAUSE OF ACTION OR SUIT (IN CONTRACT, TORT OR
OTHERWISE), INQUIRY PROCEEDING OR INVESTIGATION ARISING OUT OF OR BASED UPON
THIS AGREEMENT OR RELATING TO THE SUBJECT MATTER HEREOF, (II) HEREBY WAIVES, AND
AGREES TO CAUSE EACH OF ITS SUBSIDIARIES TO WAIVE, TO THE EXTENT NOT PROHIBITED
BY APPLICABLE LAW, AND AGREES NOT TO ASSERT, AND AGREES NOT TO ALLOW ANY OF ITS
SUBSIDIARIES TO ASSERT, BY WAY OF MOTION, AS A DEFENSE OR OTHERWISE, IN ANY SUCH
ACTION, ANY CLAIM THAT IT IS NOT SUBJECT PERSONALLY TO THE JURISDICTION OF THE
ABOVE-NAMED COURTS, THAT ITS PROPERTY IS EXEMPT OR IMMUNE FROM ATTACHMENT OR
EXECUTION, THAT ANY SUCH PROCEEDING BROUGHT IN ONE OF THE ABOVE-NAMED COURTS IS
IMPROPER, OR THAT THIS AGREEMENT OR THE SUBJECT MATTER HEREOF MAY NOT BE
ENFORCED IN OR BY SUCH COURT AND (III) HEREBY AGREES NOT TO COMMENCE OR TO
PERMIT ANY OF ITS SUBSIDIARIES TO COMMENCE ANY ACTION, CLAIM, CAUSE OF ACTION OR
SUIT (IN CONTRACT, TORT OR OTHERWISE), INQUIRY PROCEEDING OR INVESTIGATION
ARISING OUT OF OR BASED UPON THIS AGREEMENT OR RELATING TO THE SUBJECT MATTER
HEREOF OTHER THAN BEFORE ONE OF THE ABOVE-NAMED COURTS NOR TO MAKE ANY MOTION OR
TAKE ANY OTHER ACTION SEEKING OR INTENDING TO CAUSE THE TRANSFER OR REMOVAL OF
ANY SUCH ACTION, CLAIM, CAUSE OF ACTION OR SUIT (IN CONTRACT, TORT OR
OTHERWISE), INQUIRY, PROCEEDING OR INVESTIGATION TO ANY COURT OTHER THAN ONE OF
THE ABOVE-NAMED COURTS WHETHER ON THE GROUNDS OF INCONVENIENT FORUM OR
OTHERWISE. EACH PARTY HEREBY CONSENTS TO SERVICE OF PROCESS IN ANY SUCH
PROCEEDING IN ANY MANNER PERMITTED BY DELAWARE LAW, AND AGREES THAT SERVICE OF
PROCESS BY REGISTERED OR CERTIFIED MAIL, RETURN RECEIPT REQUESTED, AT ITS
ADDRESS SPECIFIED PURSUANT TO SECTION 7(b) IS REASONABLY CALCULATED TO GIVE
ACTUAL NOTICE PROVIDED THAT THE PARTY DELIVERING SUCH NOTICE RECEIVES A SIGNED
RETURN RECEIPT IN RESPECT THEREOF. EACH OF THE PARTIES HERETO HEREBY WAIVES AND
COVENANTS THAT IT WILL NOT ASSERT (WHETHER AS PLAINTIFF, DEFENDANT OR OTHERWISE)
ANY RIGHT TO TRIAL BY JURY IN ANY FORUM IN RESPECT OF ANY ISSUE OR ACTION,
CLAIM, CAUSE OF ACTION OR SUIT (IN CONTRACT, TORT OR OTHERWISE), INQUIRY,
PROCEEDING OR INVESTIGATION ARISING OUT OF OR BASED UPON THIS AGREEMENT OR THE
SUBJECT MATTER HEREOF OR IN ANY WAY CONNECTED WITH OR RELATED OR INCIDENTAL TO
THE TRANSACTIONS CONTEMPLATED HEREBY, IN EACH CASE WHETHER NOW EXISTING OR
HEREAFTER ARISING. EACH OF THE PARTIES AGREE AND ACKNOWLEDGE THAT IT HAS BEEN
INFORMED THAT THIS SECTION 7(c) CONSTITUTES A MATERIAL INDUCEMENT UPON WHICH THE
OTHER PARTIES HERETO ARE RELYING AND WILL RELY IN ENTERING INTO THIS AGREEMENT
AND ANY OTHER AGREEMENTS RELATING HERETO OR CONTEMPLATED HEREBY. ANY PARTY
HERETO MAY FILE AN ORIGINAL COUNTERPART OR A COPY OF THIS SECTION 7(c) WITH ANY
COURT AS WRITTEN EVIDENCE OF THE CONSENT OF EACH SUCH PARTY TO THE WAIVER OF ITS
RIGHT TO TRIAL BY JURY.
 
-11-

--------------------------------------------------------------------------------

 
 
(d)  Counterparts. This Agreement may be executed in any number of counterparts
and by the parties hereto in separate counterparts, each of which when so
executed shall be deemed to be an original and all of which taken together shall
constitute one and the same Agreement.
 
(e) Headings. The headings in this Agreement are for convenience of reference
only and shall not limit or otherwise affect the meaning hereof.
 
(f)  Severability. If any term, provision, covenant or restriction of this
Agreement is held by a court of competent jurisdiction to be invalid, void or
unenforceable, the remainder of the terms, provisions, covenants and
restrictions set forth herein shall remain in full force and effect and shall in
no way be affected, impaired or invalidated, and the parties hereto shall use
their best efforts to find and employ an alternative means to achieve the same
or substantially the same result as that contemplated by such term, provision,
covenant or restriction. It is hereby stipulated and declared to be the
intention of the parties that they would have executed the remaining terms,
provisions, covenants and restrictions without including any of such that may be
hereafter declared invalid, void or unenforceable.
 
(g) Successors and Assigns. All of the terms and provisions of this Agreement
shall be binding upon and shall inure to the benefit of the successors and
permitted assigns of the parties hereto; provided, however, that (a) no party
shall be able to transfer or assign any of their rights and obligations
hereunder without the prior written consent of the other party hereto.
 
(h) Entire Agreement. The Equityholder acknowledges that this Agreement is
entered into pursuant to, and the issuance and delivery of the Reinvestment
Shares is being made pursuant to, the Stock Purchase Agreement and that this
Agreement is subject to the further terms and conditions thereof. This
Agreement, the Equityholder Lock-Up Agreement, the Asset Purchase Agreement and
the Stock Purchase Agreement constitutes the entire agreement among the parties
hereto pertaining to the subject matter hereof and supersede all prior and
contemporaneous agreements, understandings, negotiations and discussions,
whether oral or written, of the parties with respect to such subject matter.
 
[SIGNATURE PAGE FOLLOWS]

-12-

--------------------------------------------------------------------------------

 
 
IN WITNESS WHEREOF, the parties have executed this Agreement as of the date
first written above.

       
NET PERCEPTIONS, INC. 
 
   
   
  By:    

--------------------------------------------------------------------------------

Name: Nigel P. Ekern
Title:   Chief Administrative Officer

 

       
CRC ACQUISITION CO. LLC
 
   
   
  By:    

--------------------------------------------------------------------------------

Name:
Title:


--------------------------------------------------------------------------------

 
 